Case: 16-16466   Date Filed: 05/30/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 16-16466
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 4:16-cv-00093-JRH-GRS


RAY CAPITAL INC.,
OPPENHEIM CAPITAL LIMITED,
CHEYENNE HOLDINGS LTD,
LABROY SHIPTRADE LIMITED,
                                                            Plaintiffs-Appellees,

                                   versus

M/V NEWLEAD CASTELLANO,
IMO No. 9686338 Her Engines, Tackle,
Equipment, Furniture, Appurtenances,
etc. In Rem, et al.,
                                                                     Defendants,
DHL PROJECT & CHARTERING LIMITED,
                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                               (May 30, 2017)
                 Case: 16-16466        Date Filed: 05/30/2017        Page: 2 of 3


Before ED CARNES, Chief Judge, HULL and WILSON, Circuit Judges.

PER CURIAM:

       Various creditors brought this action in rem against the M/V Newlead

Castellano — a ship off the coast of Georgia — and several entities that allegedly

own the M/V Newlead Castellano, including Newlead Castellano Ltd. In an

unrelated lawsuit, which we will call the “DHL lawsuit,” DHL Project &

Chartering Limited attached the M/V Newlead Castellano under Federal Rules of

Civil Procedure Supplemental Rule B. DHL then attempted to intervene in the

present case based on that attachment. See Fed. R. Civ. P. 24. The district court

denied DHL’s motion to intervene, and DHL appeals.1

       In the time since DHL filed its notice of appeal, there have been

developments in the DHL lawsuit that may bear on DHL’s right to intervene in this

case. First, in the DHL lawsuit the district court vacated DHL’s attachment of the

M/V Newlead Castellano. DHL has a filed a motion for reconsideration of that

vacatur based on post-vacatur developments in yet another case. Second, DHL

filed a motion for entry of final judgment in the DHL lawsuit; in that motion it

stated that it had reached a settlement with Newlead Castellano Ltd. The district




       1
           A denial of a motion to intervene is not a final order, but this Court has “provisional
jurisdiction” to determine whether the denial was in error. Fox v. Tyson Foods, Inc., 519 F.3d
1298, 1301 (11th Cir. 2008).
                                                 2
               Case: 16-16466     Date Filed: 05/30/2017    Page: 3 of 3


court has not yet ruled on DHL’s motion to reconsider the vacatur of the

attachment or DHL’s motion to enter final judgment.

      In addition, in the present case the district court granted the plaintiffs’

motion for summary judgment, and DHL has moved the court to reconsider its

denial of DHL’s motion to intervene in the present case. In short, a lot has

happened since the district court entered the order that is now before us.

      We think the best course is for the district court to take another look at its

denial of DHL’s motion to intervene in view of all that has happened since it ruled

on that motion. Because the same district court judge is hearing both cases, he is

in a good position to determine which of the motions pending before him — in

both the DHL lawsuit and the current case — should be decided in which order and

how they should be decided. So we vacate the order denying DHL’s motion to

intervene and remand the case to the district court to proceed as it sees fit in light

of the current status of the case. In doing so, we imply no view on how the motion

to intervene should be decided.

      VACATED AND REMANDED.




                                           3